Citation Nr: 1713341	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-11 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus with bilateral plantar fasciitis, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial compensable rating for degenerative arthritis of the right foot associated with bilateral pes planus with bilateral plantar fasciitis from November 30, 2015.

3.  Entitlement to an initial compensable rating for hallux valgus of the right foot associated with bilateral pes planus with bilateral plantar fasciitis from November 30, 2015.

4.  Entitlement to an initial compensable rating for hallux valgus of the left foot associated with bilateral pes planus with bilateral plantar fasciitis from November 30, 2015.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to June 1984.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that, in pertinent part, denied the Veteran's claim for a rating higher than 30 percent for bilateral pes planus.

In December 2009, the Veteran testified during a personal hearing before a RO decision review officer.  In September 2013, the Veteran testified during a hearing conducted by videoconference before a Veterans Law Judge (VLJ).  Transcripts of both hearings are of record.  Unfortunately, the VLJ who presided over the hearing is no longer employed by the Board.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  In February 2017, the Board sent a letter to the Veteran, that explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal, and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned (2/7/17 VBMS BVA Letter).  He was advised that if he did not respond within thirty days from the date of the letter, the Board will assume that he did not want another hearing and proceed.  The Veteran did not respond to the Board's letter and there is no indication that he did not receive it.  Thus, the Board will proceed with the matter on appeal.

In a May 2014 decision, the Board, in pertinent part, denied the Veteran's claim for an increased rating for bilateral pes planus.  The Veteran appealed that part of the Board's decision that denied his increased rating claim to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court vacated the Board's March 2014 decision as to the claim for a higher rating for the Veteran's bilateral foot disability and remanded the matter for action consistent with a Joint Motion for Partial Remand (9/24/14 VBMS CAVC Decision, pps. 2, 9).

In January and August 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

A May 2016 rating decision granted service connection for degenerative arthritis of the right foot, and hallux valgus of the left right feet, as due to service-connected bilateral pes planus, that were assigned initial noncompensable disability evaluations from November 30, 2015.  In the May 2016 code sheet accompanying the rating decision, the Veteran's disability on appeal was recharacterized as bilateral pes planus with bilateral plantar fasciitis.  

The matter of initial compensable ratings for degenerative arthritis of the right foot and bilateral hallux valgus are found to be part and parcel with the increased rating claim on appeal.  Throughout his appeal, the Veteran has consistently claimed problems with his feet in general and should not be limited to only bilateral pes planus merely because that was how he, as a layperson, chose to characterize his disability.  See e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, the claims for initial compensable ratings for degenerative arthritis of the right foot and bilateral hallux valgus are properly before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As explained in more detail below, there are relevant private medical records that must be obtained prior to consideration of the Veteran's claims.  

According to a November 2015 VA examiner, the Veteran reported that, on August 28, 2015, he saw his private primary care provider, Dr. M.B.F., and complained of right great toe pain and left 5th proximal metatarsal pain then and on August 29, 2015 (11/30/15 VBMS C&P Exam, p. 3).  Dr. M.B.F. ordered a uric acid level that revealed a uric acid of 7.1 that was within normal range.  X-rays of his foot were taken on August 28th and showed no fracture.  The Veteran reported that he complained of bilateral foot swelling and tenderness.  He recalled being placed on Prednisone and stated that the swelling resolved but he still had some foot tenderness.  The Veteran reported that he was diagnosed with gout.  The examiner observed that there were no medical records to confirm that diagnosis and no progress notes from Dr. M.B.F.  The Veteran had no further gout flares.  

Efforts should be made to obtain all medical records of the Veteran's treatment for a foot disability by Dr. M.B.F. since August 28, 2015.  VA has a duty to obtain relevant records.  38 U.S.C.A. § 5103A (b),(c) (West 2014).  It would be prejudicial to the Veteran to proceed in considering his case in the absence of identified high-relevance private records.  The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

Recent medical records regarding the Veteran's treatment at the Hines VA medical center (VAMC) in Chicago since March 2015 should also be obtained.

The Veteran worked as a Federal Air Marshal until October 2014 when he retired according to the March 2015 VA examiner (4/20/15 VBMS VA Examination, page 18).  The Veteran told the examiner that he was in law enforcement, had to run, jump and stand, and that "it just got so bad [he] couldn't do it", and retired.  Id. at 8.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is unclear if by, this statement, the Veteran is asserting unemployability due to service-connected disabilities.  He should be provided with the opportunity to submit a formal claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a formal claim for a TDIU (VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability) and request that he return the completed form if he seeks to make a claim for a TDIU.

2. Obtain all medical records regarding the Veteran's treatment at the Hines VAMC since March 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

3.  Request that the Veteran complete authorization for VA to obtain all medical records regarding his treatment for a foot disability by his private primary care physician, Dr. M.B.F., since August 28, 2015.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

4. If any benefit on appeal remains denied, issue a supplemental statement of the case (that includes consideration of the claims for initial compensable ratings for right foot degenerative arthritis, and hallux valgus of the left and right feet, associated with bilateral pes planus with bilateral plantar fasciitis, and a TDIU, if those claims are denied).  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




